Citation Nr: 0708827	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as due to a right knee disability.

3.  Entitlement to service connection for a back disability, 
to include as due to a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2005, a statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.


FINDINGS OF FACT

1.  The right knee complaints noted during service have not 
been medically determined to be manifestations of any current 
chronic right knee disability. 

2.  Service connection for a chronic disability of the right 
knee is not in effect, thus the veteran's claims for service 
connection for a left knee disability and a back disability 
on a secondary basis must be denied as a matter of law.

3.  The veteran does not currently suffer from a diagnosed 
chronic disability of the left knee related to his active 
duty service.

4.  The veteran does not currently suffer from a diagnosed 
chronic disability of the back related to his active duty 
service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic right knee disability be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A chronic left knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  Neither 
has any left knee disability been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006).

3.  A chronic back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  Neither 
has any back disability been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated December 2004.  
Moreover, in the December 2004 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the letter was sent to the 
appellant prior to the February 2005 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the December 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish ratings or effective dates.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a letter in December 2004 in which it advised 
the veteran of the need to submit evidence showing the nature 
and history of his claimed disabilities.  Since the Board 
concludes below that the preponderance of the evidence is 
against each claim of service connection, no ratings or 
effective dates will be assigned and any questions of notice 
regarding such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran was scheduled for a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.

The veteran was scheduled for a VA examination in January 
2005 but failed to report for it.  In his March 2005 notice 
of disagreement, the veteran contended that he was never 
notified of the January 2005 appointment.  Another VA 
examination was scheduled for the veteran for September 2005, 
but he again failed to report.  Since that time, the veteran 
has not contacted VA to reschedule the examination, nor has 
he offered any explanation as to why he did not attend the 
examination.  A supplemental statement of the case was issued 
in September 2005 outlining the RO's attempt to schedule a 
new examination and the veteran's failure to report for it; 
the veteran has not responded with any explanation of his 
failure to attend the scheduled January 2005 examination.  
Further, the veteran's representative was copied on the 
supplemental statement of the case and responded with 
November 2005 correspondence which offers no explanation or 
contentions regarding the failure to report for the scheduled 
January 2005 examination.

When a veteran fails, without good cause, to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his claims for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claims, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

This case involves the veteran's claims of entitlement to 
service connection for disabilities of the knees and of the 
back.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, 
disability which is proximately due to or the result of a 
service-connected disease or injury or disability that is 
chronically worsened by service connected disability shall be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

The veteran's primary argument in advancing a theory of 
service connection in this case, is that a chronic right knee 
disability was incurred during service and that, as a result 
of this disability, secondary disabilities have manifested in 
his left knee and in his back.  Thus, the contention of 
direct service connection for a right knee disability is the 
core claim in this case, and the Board will address it first.

Significantly, in this case there is no evidence of record 
clearly diagnosing the veteran with a specific current 
chronic disability of the right knee related to service.  

The only post-service medical report of record is a July 2005 
emergency room report reflecting treatment of symptoms 
including right knee pain.  The veteran stated, in his March 
2005 notice of disagreement, that he had received no private 
treatment for any of his claimed disabilities since his 
discharge from service, and the Board again notes that the 
veteran failed to report for his VA examination in 
association with this claim.  Thus, reviewing the only post-
service medical evidence, the Board is unable to find that 
there is any competent evidence suggesting a link between any 
current chronic right knee disability and the veteran's 
service. 

In this regard, the Board observes that the July 2005 
emergency room report indicates the veteran's reported 
history of "chronic knee problems ... started in military."  
It is apparent that the notation that the pain "started in 
military" is not a clinical determination of a pathology's 
etiology but, rather, a reflection of the veteran's report of 
his history of symptoms.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  

The only indication of an identified pathology or specific 
clinical diagnosis in this July 2005 emergency room report 
states "You have suffered a cartilage injury in your knee.... 
A cartilage injury may take 4 to 12 weeks to heal depending 
on severity."  There is no independent clinical indication 
in this report that the veteran's diagnosed cartilage injury 
was incurred during service.  Indeed, there is no indication 
whatsoever that the veteran's service medical records were 
reviewed by the emergency room personnel treating the 
veteran.  Thus, there is absolutely no probative medical 
indication that the veteran suffers from a current chronic 
disability of the knee that was incurred during service.  
Moreover, even assuming that the cartilage injury is in fact 
a current chronic disability, there is simply no persuasive 
evidence of a continuity of pertinent symptoms since service 
to suggest a link to service. 

The Board acknowledges that the veteran clearly experienced 
episodes of knee pain during his active duty service.  The 
veteran underwent a January 1999 examination near the end of 
his period of active service in which the veteran reported a 
history or right knee pain and physical therapy, and also 
indicated that he had been advised "to have an operation on 
right knee for continuing pain."  Significantly, however, 
there were no clinical abnormalities noted upon examination 
and the veteran's lower extremities were marked as clinically 
"normal" on the examination report.  This suggests that a 
medical professional who examined the veteran did not believe 
that a chronic disability of the right knee existed at that 
time, which was shortly prior to the veteran's separation 
from active service.  It is also significant that the record 
contains no indication of complaint or treatment for any 
right knee symptoms for more than 5 years following 
separation from service; this lengthy period without evidence 
of treatment or complaint weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Service medical records from the veteran's final year of 
service are substantially consistent with the information 
provided in the January 1999 examination report: the veteran 
repeatedly reported pain in his right knee, but no chronic 
disability of the right knee was apparently diagnosed.  In 
March 1998, the veteran reported injuring his right knee 
during a run and was medically evaluated as having a "knee 
strain"  In April 1998, the veteran reported continuing knee 
pain and was again diagnosed with "knee strain."  When the 
veteran reported persisting pain in May 1998, examination 
revealed no abnormal edema, effusion, laxity, or drawer sign.  
Another examination sheet from this time does show 
patellofemoral crepitus and other clinical signs.  X-rays 
were interpreted to be within normal limits, and the only 
assessment given was "knee pain."  The veteran was 
authorized to have limited training exercises until June 
1998.  In June 1998, the veteran was evaluated again for knee 
pain with complaints of the knee giving way, and this time 
clinical examination yielded signs of 'patellofemoral snap' 
and a positive Clark's test; the assessment was "self 
manageable PFPS."  PFPS, or patellofemoral pain syndrome, 
was not clearly identified as a chronic disability and no 
particular structural defect of the knee was identified.  
Once again, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, supra; Sanchez-Benitez v. West, supra.

The veteran was again authorized to have limited training 
exercises until July 1998.  Later in June 1998, the veteran 
returned for another consultation involving knee pain and 
complaints of the knee giving way.  Patellofemoral snap and a 
positive Clark's test were both observed by the physician, 
prompting an assessment of "unresolving PFPS" to be treated 
with "self-management" and a reduced training profile for 
30 days.  Once again, the Board must note that there is no 
indication that a chronic disability was identified beyond 
the unresolving pain syndrome.

In August 1998, the veteran was again evaluated for his 
complaints of right knee pain described as patellofemoral 
syndrome.  X-rays were negative for any abnormalities and 
clinical tests were likewise negative.  An impression of 
"RPRS chronic" was noted; it is unclear precisely what 
"RPRS" stands for in this report, but given that all 
clinical tests were noted as revealing no abnormalities, the 
Board is unable to identify any diagnosed chronic disability 
from this note.

The veteran was put on permanent physical profile with regard 
to his knee, but the veteran's subsequent January 1999 
examination report, as discussed earlier, shows that no 
chronic disability of the right knee was clinically noted.  
Thus, the in-service medical records show that the veteran 
clearly was treated for knee pain over a period of several 
months, but no clinical identification of any chronic 
disability of the right knee can be discerned from these 
records.  It appears from the lack of continuity of pertinent 
symptoms for many years after service that the inservice 
right knee complaints were acute in nature. 

In sum, it is apparent that the veteran experienced episodes 
of right knee pain during service.  For the purposes of 
service connection analysis, the question is not whether he 
experienced knee pain during service, but whether a 
particular chronic disability of the right knee was incurred 
or aggravated during service.  The service medical records 
show no evidence that any medical professional examining the 
veteran ever identified or diagnosed  chronic disability of 
the right knee during the veteran's several evaluations 
during his period of right knee pain beginning in April 1998.  
Altogether, the competent medical evidence provides no basis 
for finding that the veteran's episodes of right knee pain 
have been manifestations of any specific chronic disability, 
and no medical professional has come to the conclusion that 
the veteran has any chronic disability of the right knee.

Thus, the Board is presented with a record that shows that 
the veteran has a history of episodes of right knee pain, but 
when evaluated by medical professionals regarding his right 
knee pain in service and after service, no clinical 
indication of any chronic disability has ever been found.  
Instead, the veteran has been repeatedly diagnosed with 
"strain" and "pain" of the right knee, without any 
underlying chronic disability or defect noted; most recently, 
the veteran was diagnosed with a cartilage injury with a 
projected recovery period and no probative etiological link 
to service.  

The Board emphasizes that it finds no reason to doubt the 
credibility of the veteran nor the sincerity of his claim 
that he experiences right knee pain.  However, the competent 
medical evidence of record does not attribute any current 
chronic right knee disability to service.  The Board 
acknowledges that the veteran himself, in advancing this 
appeal, asserts that he in fact has a chronic disability of 
the right knee which was incurred in service and is 
demonstrated by his right knee symptoms.  The Board 
understands fully the veteran's contentions, however, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The veteran was scheduled for a VA examination to assist the 
veteran in developing the record with competent medical 
evidence addressing the existence of a chronic disability and 
any etiological link to service, but the veteran failed to 
report for the examination.  The Board may not draw its own 
medical conclusions regarding the veteran's right knee 
symptoms; the Board must rely upon the conclusions of trained 
personnel in medically evaluating the nature and etiology of 
the veteran's symptoms.  See Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  Thus, the Board finds that the probative 
evidence of record offers no basis for finding that the 
veteran suffers from a chronic disability of the right knee.  
Service connection cannot be established without a current 
chronic disability.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Thus, service connection cannot be granted for the 
veteran's right knee symptoms.

The Board will now turn its attention to the veteran's claims 
of service connection for a left knee disability and a back 
disability, both claimed as secondary to the veteran's 
claimed right knee disability.  Briefly, with regard to the 
veteran's contention that he suffers from a left knee 
disability and a back disability that may be caused or 
aggravated by his right knee disability, the Board notes that 
the veteran has not been service connected for a right knee 
disability; thus, service-connection on this secondary basis 
is barred as a matter of law for these claims.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 (1994).

Turning to consideration of service connection for a left 
knee disability and a back disability on a direct basis, the 
Board observes that the veteran has not specifically alleged 
that a left knee disability or a back disability manifested 
during his service.  However, the Board has reviewed the 
record to give consideration to the possibility of service 
connection on a direct basis for these claims.

The medical evidence of record shows no evidence of either 
claimed disability in service, or for several years after 
discharge.  The Board notes that the first suggestion in the 
record of any left knee complaints or back complaints is the 
veteran's filing of this claim in December 2004, more than 5 
years following discharge.  The veteran's service medical 
records do not show any treatment or complaints suggestive of 
a left knee disability or a back disability.  The veteran's 
January 1999 examination report, near the time of his 
separation from service, shows that the veteran's knees and 
back were clinically evaluated as normal at that time, and 
that the veteran reported no complaints suggestive of any 
left knee or back disability.  This strongly suggests that 
neither a trained medical professional nor the veteran 
himself believed that he suffered from a left knee disability 
or back disability near the conclusion of his time in 
service.

The only post-service medical evidence of record shows only 
that the veteran was seen for "chronic knee problems" and 
"chronic back pain" which he reported "started in the 
military."  The Board again notes that these notations on 
the veteran's reported history do not indicate a clinical 
diagnosis of any specific pathology, nor do they represent a 
medical etiology opinion.  See LeShore v. Brown, supra.  The 
veteran was assessed to have "Back pain & injury" with no 
cause specified and a list of typical back pain causes 
discussed.  The veteran was also assessed to have a "knee 
cartilage injury" which "may take 4 to 12 weeks to heal...."  
Indeed, there is no diagnosis of a chronic disability of 
either the left knee nor the back in this lone post-service 
medical report.  Service connection cannot be established 
without a current chronic disability.  Brammer v. Derwinski, 
supra).

The Board is thus presented with an evidentiary record which 
does not show a chronic disability of the left knee or a 
chronic disability of the back diagnosed at any time, either 
during service or post-service.  The record fails to show 
that a left knee disability or a back disability manifested 
during service or for several years after discharge nor is 
there any competent evidence suggesting that any current left 
knee disability or back disability is causally linked to 
service.  The Board acknowledges that the veteran himself may 
be asserting that he currently suffers from a chronic 
disability of the left knee and a chronic disability of the 
back which are causally linked to his service, at least 
indirectly.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
supra.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

The evidence of record presents no basis for granting service 
connection for a left knee disability or a back disability.  
As discussed above, there is also no basis in the record for 
granting service connection for a right knee disability.  The 
weight of the evidence is against the veteran's claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Should a medical diagnosis of chronic disability affecting 
the veteran's knees or back be made in the future, the 
veteran may request that his service connection claim be 
reopened.  However, based on the competent evidence now of 
record, the Board is unable to find a basis for granting the 
veteran's appeal. 


ORDER


The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


